DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (US 20200272394) in view of Kadota (US 20140139876) and Kudo (US 20090089355).
 
Regarding claim 1, Kubota teaches a print job transmission device (fig. 1) comprising: 
a print job generator to generate a print job on a basis of a specific format file as a file with a specific file format that exists under a hot folder (p0035: he print job list generation unit 304 checks whether printing is possible for the hot folder. Specifically, the print job list generation unit 304 checks whether the printing for the hot folder is permitted or whether the file moved to the private folder has a format (i.e., page description language (PDL)) of a print target and 803 in fig. 8); and 
Kubota does not teach a print job transmitter to transmit the print job generated by the print job generator, wherein the print job transmitter obtains an IP address and a port number of a destination of the print job based on the specific format file from a folder name of the hot folder in an upper hierarchy of the specific format file, on a basis of a specific rule.
Kadota teaches a print job transmitter to transmit the print job generated by the print job generator (27 in fig. 1), wherein the print job transmitter obtains a destination of the print job based on the specific format file from a folder name of the hot folder in an upper hierarchy of the specific format file, on a basis of a specific rule (p0109: a folder name including a character string capable of specifying a printer 3 to be the transmission destination of the processing request to specify the printer 3 as the transmission destination),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kubota, and to include a print job transmitter to transmit the print job generated by the print job generator, wherein the print job transmitter obtains destination of the print job based on the specific format file from a folder name of the hot folder in an upper hierarchy of the specific format file, on a basis of a specific rule, in order to send print job to correct printer.
Kubota in view of Kadota still does not teach an IP address and a port number of a destination of the print job for folder name folder name.
Kudo teaches an IP address and a port number of a destination of the print job for folder name folder name (fig. 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kubota in view of Kadota, to include an IP address and a port number of a destination of the print job for folder name folder name, in order to download image data in accordance with the address suggested by Kudo(p0005).

Regarding claim 2, Kubota in view of Kadota and Kudo teaches the print job transmission device according to claim 1, comprising a hot folder generator to generate the hot folder (Kadota: p0109), wherein the hot folder generator generates the folder name of the hot folder on a basis of the IP address and the port number used in communication with the destination, in accordance with the specific rule (Kudo: fig. 13).
The rational applied to the rejection of claim 1 has been incorporated herein.

Claims 5 has been analyzed and rejected with regard to claim 1 and in accordance with Kudo’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0032). 

 Allowable Subject Matter
4.	Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter:
Kubota (US 20200272394) hot folder printing system.
However, the closest prior art of record, namely Kubota (US 20200272394), does not disclose, teach or suggest, the claim limitation, as recited in dependent claims 3 and 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677